Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142696                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  KATHY D. DALLAIRE, Personal                                                                             Brian K. Zahra,
  Representative of the Estate of GREGG                                                                              Justices
  ALLEN DALLAIRE, Deceased,
               Plaintiff-Appellee,
  v                                                                SC: 142696
                                                                   COA: 292971
  TREATMENT WORKS, INC; KAREN M.                                   Ingham CC: 08-001494-NH
  MOORE; VERONA MORTON; NDUBISI
  EZE IZIMA; IMOGENE RUFFIN; ALEKSANDRA
  JASINSKI; DAVID E. MOORE; and THE
  ESTATE OF BARTON W. MORRIS,
             Defendants-Appellants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the December 21, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        HATHAWAY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 28, 2011                       _________________________________________
           h0620                                                              Clerk